Citation Nr: 0910461	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-07 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating for a right inguinal 
hernia, status post herniorrhaphy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to 
August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to a compensable rating for a 
right inguinal hernia, status post herniorrhaphy.

In February 2009, the Board advanced this case on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There has been no recurrence of a right inguinal hernia since 
the October 1953 herniorrhaphy.  Since August 27, 2004, there 
have been no current residuals of the inguinal hernia repair 
aside from the surgical scar which is not painful or tender 
on examination and does not limit the function of the 
affected part. 


CONCLUSION OF LAW

The criteria for a compensable rating for a right inguinal 
hernia, status post herniorrhaphy have not been met since 
August 27, 2004. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.20, 4.114, Diagnostic Codes (DC) 7338; 
4.118, DCs 7801-05 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2008); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to a claim seeking increased compensation for an 
already service-connected disability, 38 U.S.C.A. § 5103(a) 
requires that VA notify the claimant that he/she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life in order to substantiate 
the claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria that would not be 
satisfied by the demonstration of a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.; see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Finally, the notice must provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Id.

In the present case, notice was provided to the Veteran in 
September 2004, prior to the initial AOJ decision on his 
claim.  This letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The Board 
acknowledges that these notice letters do not fully meet the 
requirements set forth in Vazquez-Flores, creating a 
presumption of prejudice to the Veteran.  This error, 
however, did not affect the essential fairness of the 
adjudication.

The Veteran was advised in the pre-adjudicatory notice that 
he must provide evidence demonstrating a worsening or 
increase in the severity of his disability, and that such 
information could include different types of medical and lay 
evidence including medical reports and treatment records; 
statements from people with personal knowledge of his 
symptoms such as friends, co-employees and employers; 
employment and insurance physical examinations; and pharmacy 
prescription records.  In addition, he was notified that it 
was his responsibility to support the claim with appropriate 
evidence.  The Veteran responded to the notice sent and 
identified medical evidence as well as submitted medical 
evidence in connection with his claim, which indicates he 
affirmatively demonstrated his understanding of the need to 
provide VA with information and evidence to support his 
claim.

Further, the Veteran demonstrated actual knowledge that he 
needed to show the effect that the worsening of his service-
connected right inguinal hernia had on his employment and 
daily life.  At a VA examination in October 2004, the Veteran 
reported problems with his employment and daily life that he 
believed were due to his service-connected disability.

Post-adjudication, the Veteran was sent correspondence in 
January 2006 that notified him of the Diagnostic Code that 
contains the criteria of what is necessary to show 
entitlement to a higher disability rating for an inguinal 
hernia, although the criteria under the Diagnostic Code is 
not of such a nature as to require a demonstration of 
anything other than a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
on the veteran's employment and life.  In other words, the 
rating criteria for a higher disability rating for an 
inguinal hernia do not require a showing of specific 
measurements or test results.

Furthermore, the January 2006 communication advised the 
Veteran of what Diagnostic Codes were relevant to his claim 
and the rating criteria and the range of severity for each 
Diagnostic Code.  Thus, although the Veteran has not been 
given general notice that a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide a range of severity of a particular 
disability from 0 percent to as much as 100 percent, such 
lapse in notice is not prejudicial because the Veteran has 
been provided specific notice of the Diagnostic Codes 
applicable to his service-connected disability and the rating 
criteria and range of severity particular to those Diagnostic 
Codes.

Thus the Board finds that any deficiencies in the pre-
adjudicatory notices provided to the Veteran are 
nonprejudicial as the Veteran either had actual knowledge or 
a reasonable person could be expected to understand what was 
needed.  Thus, even assuming a notice error, the Board 
concludes the error was harmless.  See Medrano v. Nicholson, 
21 Vet. App. 165, 170 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  Further, the Board finds that the 
post-adjudicatory correspondence and adjudicatory process 
render the pre-adjudicatory deficiencies nonprejudicial 
because the veteran was provided notice of the missing 
elements and subsequent adjudication.  Accordingly, the Board 
finds that any error in the pre-adjudicatory notices provided 
to the Veteran on his claim for an increased disability 
rating have not affected the essential fairness of the 
adjudication, and the Veteran is not prejudiced thereby.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the Veteran.  The 
Veteran's service medical records are in the claims file.  VA 
outpatient records are in the file for treatment from August 
2004 to June 2005.  The Veteran has not identified any 
private medical treatment received for the claimed condition.  
The Veteran was notified of what evidence the RO had 
obtained, and in an April 2007 statement, he indicated he had 
no additional evidence to submit in support of his claim.  VA 
is only required to make reasonable efforts to obtain 
relevant records that the Veteran has adequately identified 
to VA. 38 U.S.C.A. § 5103A(b)(1) (West 2002).  VA, therefore, 
has made every reasonable effort to obtain all records 
relevant to the Veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran with an appropriate VA examination in 
October 2004.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
Veteran's right inguinal hernia since he was last examined.  
As such, a remand is not required solely due to the passage 
of time since the most recent VA examination was prepared.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007);VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); 
cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  
Moreover, the Veteran has not reported receiving any recent 
treatment, and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's right inguinal hernia, status post 
herniorrhaphy, is rated noncompensably disabling under DC 
7338.  Diagnostic Code 7338 provides for a noncompensable 
rating where the inguinal hernia is small, reducible, or 
without true hernia protrusion.  A noncompensable evaluation 
is also warranted where the inguinal hernia is not operated, 
but is remediable.  A 10 percent evaluation is warranted for 
a postoperative recurrent hernia that is readily reducible 
and well supported by truss or belt.  A 30 percent evaluation 
is warranted for a small recurrent postoperative hernia, or 
an unoperated irremediable hernia, which is not well 
supported by a truss or is not readily reducible.  A 60 
percent evaluation is warranted for a large postoperative 
recurrent hernia which is considered inoperable, which is not 
well supported under ordinary conditions, and which is not 
readily reducible.  38 C.F.R. § 4.114, DC 7338.  

Treatment records dated from August 2004 to June 2005 show 
that in September 2004 the Veteran complained of right 
testicular pain since he underwent hernia repair in service.  
Physical examination revealed no evidence of a recurrence of 
the hernia.  Subsequent records demonstrate continued 
complaints of testicular pain but no complaints relating 
specifically to the inguinal hernia.  

On VA examination in October 2004, the Veteran reported a 
history of inguinal hernia repair in 1953 and of testicular 
pain since that time.  Physical examination revealed a scar 
in the right inguinal area that measured 5 inches in length 
and .5 cm in width.  The scar was well-healed, normal in 
color, and nontender.  There was no evidence of a hernia.  
The diagnosis was right inguinal herniorrhaphy, healed.  

There are no further records pertaining to the inguinal 
hernia.  

The evidence does not support a compensable rating for the 
Veteran's right inguinal hernia, status post herniorrhaphy.  
There is no evidence of a postoperative recurrent right 
inguinal hernia, readily reducible and well supported by 
truss or belt, as is required for a 10 percent rating under 
38 C.F.R. § 4.114, DC 7338.  Accordingly, an increased rating 
may not be awarded under DC 7338. 

Neither is the Veteran entitled to an increased rating based 
upon the postoperative scar.  On VA examination in October 
2004, the Veteran was observed to a scar in the right 
inguinal area that measured 5 inches in length and .5 cm in 
width.  The scar was well-healed, normal in color, and 
nontender.  38 C.F.R. § 4.118 Diagnostic Codes 7801-7805 
(2008) do not allow for the assignment of a compensable 
rating in this case because the evidence does not show that 
the scar is deep, causes limited motion, is 144 square inches 
or greater, is unstable and superficial, or is superficial 
and painful on examination.  38 C.F.R. § 4.118 Diagnostic 
Codes 7801-7805 (2008).  In reaching this determination, the 
Board notes that the regulations pertaining to rating skin 
disabilities were revised, effective October 23, 2008.  
However, those revised provisions are applicable only to 
claims received on or after October 23, 2008.  Because the 
current claim was received prior to that date, those 
revisions do not apply in this case.  73 Fed. Reg. 54708 
(Sept. 23. 2008).  

The Veteran's representative argues that the October 2004 
examination is so remote in history that it is inadequate for 
rating purposes, necessitating a remand for a new 
examination.  However, the Veteran has not argued that he has 
experienced a recurrence of the hernia.  Rather, the Veteran, 
in raising a claim for an increased rating, argued 
entitlement to additional compensation due to the service-
connected inguinal hernia having caused a secondary 
disability:  testicular pain.  In this regard, the RO, in a 
May 2006 rating decision, granted service connection and 
awarded a 10 percent disability rating for right testicular 
orchalgia, secondary to the right inguinal hernia.  See Jones 
v. Brown, 7 Vet. App. 134, 138 (1994).  The Veteran has not 
disagreed with the rating assigned for the right testicular 
orchalgia, and such issue is not currently on appeal.  
Because the Veteran has not alleged worsening of the inguinal 
hernia itself, there is no reason that the claim for an 
increased rating for the inguinal hernia, status post 
herniorrhaphy, cannot be evaluated based upon the evidence of 
record.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007) (a remand is not necessary solely due to the passage 
of time); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

There is no indication that the disability resulting from the 
right inguinal hernia reflects so exceptional or unusual a 
disability picture as to warrant the assignment of 
compensable rating on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1). There is no evidence demonstrating that the 
disability results in either marked interference with 
employment, frequent, or indeed, any periods of 
hospitalization, or has otherwise rendered impractical the 
application of the regular schedular standards.  As such, the 
Board is not required to remand the claim for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Consideration has been given to staged ratings (different 
percentage ratings for different periods of time since the 
effective date of service connection).  Fenderson v. West, 12 
Vet. App. 119 (1999).  However, staged ratings are not 
indicated in the present case, as the Board finds that the 
weight of the credible evidence shows that the Veteran's 
service-connected right inguinal hernia, status post 
herniorrhaphy, has been no more than 0 percent disabling 
since August 27, 2004, when the Veteran filed a claim for an 
increased rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for a right inguinal hernia, status post 
herniorrhaphy, is denied.



____________________________________________
STEVEN D. REISS	
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


